DETAILED ACTION
The Office Action is responsive to the communication filed on 2/11/2022.
Claims 1-3, 5-13, and 15-19 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian Steed, Reg. No. 64,095, on March 11, 2022.
The application has been amended as follows: 
See attached claim listing.


Allowable Subject Matter
Claims 1-3, 5-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-3 and 5-10
Regarding claim 1, the prior art as described in the prosecution history describes:
A system for providing industrial information services, comprising:
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:
a device interface component configured to communicatively connect, via a cloud platform, to a gateway device deployed at an industrial facility, wherein the gateway device collects industrial data generated by industrial assets;

However, regarding claim 1, the prior art as described in the prosecution history does not describe:

the asset model defines at least data items to be collected from the industrial asset and functional correlations between the data items, and
the device interface component receives, from the gateway device, contextualized data comprising the industrial data and contextual metadata added to the industrial data by the gateway device based on the functional correlations defined by the asset model, and
the contextual metadata added to a first item of the industrial data by the gateway device comprises a value of a second item of the industrial data having a relationship with the first item of the industrial data as defined by the functional correlations;
an analytics component configured to apply analytics to the contextualized data; and
a user interface component configured to render, on a client device, results of the analytics via a unified presentation of the industrial assets generated based on the contextualized data.

Dependent claims 2-3 and 5-10 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 11-13 and 15-18
claim 11 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 12-13 and 15-18 depend from independent claim 11 and are allowable for the same reasons as described above.


Claim 19
Independent claim 19 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116